Per Curiam.
The state board, in equalizing valuations of property as returned by the assessor for Teller county, directed that official to make the alterations in the assessment roll of that county necessary to conform to the action and direction of the board. Respondent having refused to obey, this proceeding was instituted by petitioner, and an alternative writ of mandamus issued. To this writ respondent has interposed a general demurrer.
*135It appears from the writ that the state board has increased and diminished the valuation's of certain kinds and classes of property in Teller county, varying in increase from seventy-eight to five per cent, and in decrease from thirteen to two per cent. The questions presented for determination are the same as those decided in People v. Ames, ante, p. 126.; and on the authority of that case, and for the reasons there given, the demurrer to the alternative writ is sustained, and the action dismissed, at the cost of petitioner.

Demurrer sustained and action dismissed.